DETAILED ACTION
This Office Action is in response to the amendment filed on March 24, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/24/2021 has been entered and fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with Brian Casey Fitzpatrick (Registration Number 66,847) on April 21, 2021.

Please replace the claims as follows:


 18. (Currently amended) A server computer system that provides license and authentication management services, the server computer system comprising one or more processors, a network interface, and computer-readable media comprising:
an authentication API configured to manage communications between a signature application executing on a client computing device and a single-sign-on authentication server to authenticate a user 
a subscription API configured to manage communications between the signature application and an application marketplace server to validate a license for functionality used by the signature application to embed digital ink data in an electronic document; and 
computer-readable instructions configured to cause the server computer system to:
receive an authentication request from the signature application via the authentication API;
transmit the authentication request to the single-sign-on authentication server via the authentication API;
receive an authentication response from the single-sign-on authentication server via the authentication API in response to the authentication request;
transmit a unique user ID to the signature application via the authentication API, wherein the unique user ID is derived from the authentication response;
receive a license validation request via the subscription API from the signature application;
transmit the license validation request to the application marketplace server via the subscription API;
receive a license validation response from the application marketplace server via the subscription API, wherein the license validation response includes subscription data; and 
transmit the subscription data to the signature application via the subscription API.





Allowable Subject Matter
Claims 1-8, 10-16 and 18-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Cole et al., U.S. Pub. Number 2018/0083835 A1, teaches application management functionality in a multi-tenant identity cloud service. A plurality of facets for the application, each facet describing a behavior of the application and generate a user interface ("UI") that includes functionality to configure all of the defined facets.

Womack et al., U.S. Pub. Number 2011/0289003 A1, teaches determining a license status of a software application whether a software application is licensed for use on a client computing device by identifying identity information that corresponds to user identity information, device identity information, or both and sending the license status response to the software application for processing by the software application. 

Hirakawa, U.S. Pub. Number 2016/0117548 A1, teaches electronic apparatus is a portable pen-based electronic apparatus which allows handwriting input to be performed and a user can perform a handwriting input operation on the touch screen display.

Bhogal et al., U.S. Pat. Number 8,260,715 A1, teaches managing software license usage for a software application by a license handling information handling system to allow utilizing the license handling information handling system to revoke and grant licenses to users in an easy manner to enable managing the software license usage among workgroups using software usage data in an efficient manner.

Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 10, and 18, and thus these claims are considered allowable. The dependent claims which further limit claims 1, 10, and 18 are also allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491